Case 1:19-mc-00029-LO-JFA Document16 Filed 12/11/19 Page 1 of 1 PagelD# 1434

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

COX COMMUNICATIONS, INC.,
etal, )
)

Plaintiffs, )

)

V. ) Civil Action No. 1:19mc0029 (LO/JFA)

)

THE RECORDING INDUSTRY )
ASSOCIATION OF AMERICA, )
)

Defendant. )

)

ORDER

On August 21, 2019, plaintiffs filed a motion to compel defendant’s compliance with
plaintiffs’ subpoena duces tecum in the District Court for the District of Columbia. (Docket no.
1). On November 13, 2019, Judge Mehta transferred the dispute to this court given its
relationship to the underlying action, Sony Music Entertainment, et al. v. Cox Communications,
Inc., et al., 1:18cv0950. (Docket no. 14). Given the timing and circumstances surrounding the
motion, it is hereby

ORDERED that plaintiffs’ motion to compel is denied as moot. Accordingly, the Clerk

of Court is directed to terminate this case.

Entered this 11th day of December, 2019. =a

/s
John FE Anderson
United Stat j

John F. Anderson
United States Magistrate Judge

Alexandria, Virginia
